In an action to recover damages for personal injury, loss of services and medical expenses, the City of New York and certain other of the defendants appeal from an order of the Supreme Court, Kings County, made January 21,1964 on the court’s own motion after a pretrial hearing, which granted plaintiffs a preference in trial pursuant to rule 8 of the Kings County Supreme Court Rules, and directed that the action be placed on the Ready Day Calendar for a date certain. Order reversed, without costs, and preference vacated, without prejudice to a future application for a preference in trial, if plaintiffs be so advised. In our opinion, the record does not contain sufficient evidence to show that at the pretrial hearing defendants acted arbitrarily and not in good faith with respect to settlement of the action. If so advised, plaintiffs may apply for a preference under rule 8 of the Rules of the Supreme Court, Kings County, either upon papers on a formal motion for such relief or upon some *686stenographic or other iecord indicating adequate grounds for. the granting of a preference (Wolff v. Laverne, Inc., 17 A D 2d 213). Beldock, P. J., Ughetta, Kleinfeld, Christ and Brennan, JJ., concur.